Citation Nr: 0704947	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  02-18 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for sinusitis with headaches.  

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a left ankle injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to July 
1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  
In the July 2002 rating decision, the RO increased the 
evaluation for sinusitis with headaches from noncompensable 
to 30 percent and increased the evaluation for residuals of a 
left ankle injury from 10 to 20 percent.  In August 2004, the 
Board determined that ratings in excess of those assigned by 
the RO were not warranted.  

Subsequently, the veteran appealed the Board's 2004 decision 
to the United States Court of Appeals for Veterans Claims 
(CAVC).  In an August 2006 Judgment, the CAVC vacated the 
Board's August 2004 decision and remanded the case to the 
Board for readjudication after additional evidentiary 
development was conducted.  The Court's decision noted that 
while there were July 2002 VA examination reports of record, 
the examiners did not have the entire claims file available 
for review.  The CAVC determined that additional examinations 
should be conducted in that the 2002 evaluations were 
inadequate.  

Current review of the record reflects that during the appeal 
process, additional VA orthopedic and sinusitis examinations 
were conducted (in October 2005) and the reports were added 
to the record.  Following review of the evidence, the RO 
again denied the veteran's claims for increased ratings in 
February 2006.  For reasons explained below, the Board has 
determined that the record is not ready for additional 
appellate consideration at this time.  The appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.




REMAND

As noted above, the CAVC determined that VA examinations in 
July 2002 were inadequate in that the examiners did not have 
the claims file available for review at the time that they 
conducted their evaluations.  Even though additional VA 
examination reports from 2005 have been added to the record, 
it is noted, however, that the examiners again did not have 
the claims file available for review.  

It is the veteran's contention that his "condition" 
continues to worsen (see his May 2005 statement) and as the 
2005 evaluations reports are inadequate to adequately 
evaluate the veteran's sinusitis with headaches and residuals 
of a left ankle injury, additional VA examinations must be 
conducted.  

The Board's finds that, after all outstanding medical records 
are associated with the claims file, contemporaneous and 
thorough VA orthopedic and sinus examinations (which take 
into account the records of the veteran's prior medical 
history, to include any additional medical evidence received 
subsequent to this remand) would be helpful in resolving the 
issues on appeal.  See Colayong v. West, 12 Vet. App. 524, 
532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  At this stage of the appeal to ensure 
VCAA compliance, notify the veteran of 
the ratings for the claimed disabilities 
and the effective date provisions for the 
claims for increased ratings.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his sinusitis with headaches or for 
residuals of a left ankle injury, on 
appeal.  Any records that are not 
currently included in the clams file 
should be obtained and added to the file.  
With any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and the veteran is to be informed 
of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

3.  After the completion of #1-2, the 
veteran should be afforded a VA sinus 
examination in order to fully assess the 
current nature and severity of his 
service-connected sinusitis with 
headaches.  The veteran should be 
afforded any pertinent tests prior to the 
examination, to include CT scan of the 
sinuses.  The examiner should state 
whether the veteran has had radical 
surgery with chronic osteomyelitis; or 
near constant sinusitis characterized 
headaches, pain, and tenderness of 
affected sinus, and purulent discharge or 
crusting after repeated surgeries.  

4.  Additionally, the RO should schedule 
the veteran for a VA orthopedic 
examination to determine the current 
severity of the left ankle disability.  
The examination should include complete 
observations of the range of motion of 
the affected areas.  All findings should 
be reported.

The examiner should determine whether the 
left ankle exhibits weakened movement, 
excess fatigability, or incoordination; 
and if feasible, these determinations 
should be expressed in terms of the 
degree of additional ranges of motion 
loss due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
repeated use over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional ranges of motion loss due to 
pain on use or during flare-ups.  The 
examiner should also record any objective 
displays of pain.  

NOTE: As to both examinations requested 
above, it is imperative that the claims 
file and a separate copy of this remand 
be made available to and reviewed by the 
examiners prior and pursuant to 
conduction of the examinations.  The 
examiners must annotate the examination 
reports that the claims file was in fact 
made available for review in conjunction 
with the examinations.  All testing 
deemed necessary should be performed.  
All findings should be reported in 
detail.

5.  After the requested development has 
been completed, the RO should adjudicate 
the claims.  If any benefit sought on 
appeal is denied, furnish a supplemental 
statement of the case (SSOC) reviewing 
all evidence and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


